COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






SYLVAN KYLE JOHNSON,  

                            Appellant,

v.


DESIRE JOHNSON, 

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-11-00106-CV

Appeal from the

388th Judicial District Court

of El Paso County, Texas 

(TC# 2011CM883) 





MEMORANDUM OPINION

            The district clerk notified this Court that the clerk’s record was not being filed because
Appellant was not found indigent and had not made arrangements for preparation of the record. 
Based on the district clerk’s notice, the Clerk of this Court sent Appellant a notice of our intent to
dismiss the appeal for want of prosecution unless he could show grounds for continuing it within
ten days.  More than ten days have passed, and Appellant has not responded.



            When the clerk’s record is not filed because the appellant failed to pay for it, we may
dismiss the appeal for want of prosecution, unless the appellant cures the deficiency or shows
that he is entitled to proceed without payment of costs.  Tex.R.App.P. 37.3(b).  Appellant has
been notified of the deficiency, but has neither cured it nor shown his entitlement to proceed
without payment of costs.  Accordingly, we dismiss the appeal for want of prosecution.


July 13, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.